Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-29-2021 under amendments and request for reconsideration application; which have been placed of record in the file. Claims 1-17 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because abstract uses the phrase “The disclosure provides” Correction is required.  See MPEP § 608.01(b).

Response to Amendment
The amendment filed 10-29-2021 does not introduce any new introduces any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has amended claims 1, 3, 12 and 15 to overcome prior art rejection.

Response to Arguments
Applicant’s arguments, see remark, filed 10-29-2021, with respect to the rejection(s) of amended independent claim(s) 1, and 12 as well as independent claim 6  under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0358413 A1), Chen et al. (US 2018/0240850 A1), hereinafter referred to as Chen, Park et al. (US 2016/0218159 A1),  have been fully considered and are persuasive. However, upon further consideration and extensive search, a new ground(s) of rejection is made in view of KIM Younggu et al. (US-20210028395-A1).
Further, Applicant argues the prior art of LEE Young-Wook et al. (US 2018/0358413 A1) fails to suggest a plurality of light-emitting elements disposed on a substrate, each light-emitting element including an emission area, and the emission area including a plurality of vertices; the plurality of touch electrodes are formed so that surfaces thereof facing the plurality of vertices of the emission area”
	Examiner disagrees as prior art of LEE Young-Wook et al. (US 2018/0358413 A1);  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting elements and light emission area, the touch sensing electrodes are disposed on encapsulating so that surfaces thereof facing the plurality of vertices of the emission area are formed. Please see figure 2, suggesting pixel on the substrate with light emission area facing touch sensing electrodes152, 154.
KIM Younggu et al. (US-20210028395-A1) suggests plurality of light emission areas with different shape with rounded corner; paragraph 108, which obviously suggests comer regions or vertices  of each of the plurality of emission areas and opposing regions of each of the plurality of touch electrodes square meshes; figure 6 that face the corner regions have different shapes from the emission are per paragraph 108; please see figures 6, 7, touch electrodes and light emission areas paragraphs 59 further suggests the touch unit directly disposed on display unit. Further suggests the plurality of emission areas and opposing regions of each of the plurality of touch electrodes.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-28-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0358413 A1), hereinafter referred to as Lee, in view of Chen et al. (US 2018/0240850 A1), hereinafter referred to as Chen, Park et al. (US 2016/0218159 A1), hereinafter referred to as Park and KIM Younggu et al.( US-20210028395-A1).

Regarding claim 1, Lee teaches A touch display device, i.e. an organic light-emitting display device having a touchscreen, comprising (see para. 52 disclose fig. 1 is a plan view illustrating an organic light-emitting display device having a touchscreen according to the present disclosure, and fig. 2 is a perspective view illustrating an active area of fig. 1, or see organic light-emitting display device having a touchscreen of fig. 2 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a touch display device, as claimed): 
a light-emitting element, i.e. light-emitting element 120 of fig. 2, disposed in an emission area, i.e. central active area AA of fig. 2 (see para. 63 disclose light-emitting element 120 being disposed in active area AA of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a light-emitting element disposed in an emission area, as claimed); 
an encapsulation unit, i.e. encapsulation layer 140 of fig. 2-3, disposed on the light-emitting element, i.e. light-emitting element 120 of fig. 2 (see para. 70 disclose the encapsulation layer 140 prevents external moisture or oxygen from entering the light-emitting element 120, and to this end, the encapsulation layer 140 includes a plurality of inorganic encapsulation layers 142 and 146 and an organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146, or see para. 75 disclose the encapsulation layer 140 is configured to cover at least the active area, and a side portion thereof is located in the non-active area, or see encapsulation layer 140 being disposed on light-emitting element 120 of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to an encapsulation unit disposed on the light-emitting element, as claimed); and 
a plurality of touch electrodes, i.e. touch electrodes 152/154 of fig. 2/4B, disposed on the encapsulation unit, i.e. encapsulation layer 140 of fig. 2/4B, so as to surround the emission area, i.e. central active area AA of fig. 2 (see para. 62 disclose the first and second touch electrodes 152 and 154 are disposed on the top portion of the encapsulation layer 140, and generate the mutual capacitance Cm at the neighboring portions thereof, or see para. 88 disclose the first touch electrode 152 includes a plurality of first touch patterns 152e arranged in the Y-direction, and the second touch electrode 154 includes a plurality of second touch patterns 154e arranged in the X-direction, or see touch electrodes 152/154 disposed on the encapsulation layer 140 so as to surround the central active area AA of fig. 2/4B illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, as claimed). However, Lee is silent to explicitly teach a light-emitting element having a plurality of vertices, and the plurality of touch electrodes being formed so that surfaces thereof facing the vertices of the emission area of the light-emitting element are formed in a rounded shape.
In a related art of display technologies, Chen teaches the plurality of touch electrodes being formed so that surfaces thereof facing the vertices of the emission area of the light-emitting element are formed in a rounded shape, i.e. arc shape (see illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider the plurality of touch electrodes being formed so that 
In a related art of OLED displays, Park teaches a light-emitting element having a plurality of vertices, i.e. vertex P1-P4 of fig. 1 (see para. 44 disclose the OLED display 1000 has a plurality of virtual squares VS, each centered with a different one of a corresponding plurality of first electrodes E1 and first openings OM1, where in the OLED display 1000 of FIG. 1, all neighboring first openings OM1 among the plurality of first openings OM1 have symmetric octagonal shapes, while all diagonal first openings OM1 have the same octagonal shape, or see para. 37 disclose the virtual square VS includes the center point CP, a first vertex P1, a second vertex P2, a third vertex P3, a fourth vertex P4, a first side V1, a second side V2, a third side V3, and a fourth side V4, or see para. 38 disclose the first electrode E1 may have various polygonal shapes, and a center area of the first electrode E1 is exposed by a first opening portion OM1 of the pixel defining layer PDL, or see para. 39 disclose within and around the virtual square VS, the second electrode E2 is provided as a pair of second electrodes E2, and the second electrodes E2 are separated from each other, with the first electrode E1 interposed there between, or see para. 40 disclose within and around the virtual square VS, the third electrode E3 is provided as a pair of third electrodes E3, and the third electrodes E3 are separated from each other, with the first electrode E1 interposed there between).
Lee teaches all of the claimed limitations except a light-emitting element having a plurality of vertices, and the plurality of touch electrodes being formed so that surfaces thereof facing the vertices of the emission area of the light-emitting element are formed 
It would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have the plurality of touch electrodes being formed so that surfaces thereof facing the vertices of the emission area of the light-emitting element are formed in a rounded shape, as taught by Chen, since Chen states in abstract that such a modification would minimize differences between the outline of the touch pattern of the display panel and the outline of the abnormally shaped display panel to reduce the size of parts of touch sensing element(s) going beyond the rounded corner display area that need to be cut off and integrity of the pattern of the touch sensing element(s) can be improved, thus improving quality of response signals and the touch performance at the abnormally shaped edge.
Further, it would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have a light-emitting element having a plurality of vertices since the examiner takes Official Notice of the equivalence of light-emitting element having a plurality of vertices and light-emitting element for their use in the light emitting display panel art and the selection of any of these known equivalents to provide light would be within the level of ordinary skill in the art.
LEE Young-Wook et al. (US 2018/0358413 A1)  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting elements and light emission area, the touch sensing electrodes are disposed on encapsulating so that surfaces thereof facing the plurality of vertices of the emission area are formed. Please see figure 2, suggesting pixel on the substrate with light emission area facing touch sensing electrodes152, 154.
However, LEE Young-Wook et al. (US 2018/0358413 A1) fails to suggest polygonal light emission area have rounded corner or vertices.
However, the prior art of KIM Younggu et al. (US-20210028395-A1) suggests polygonal light emission area have rounded corner or vertices (please see paragraph 108).
LEE Young-Wook et al. (US 2018/0358413 A1) teaches a touch screen display with light emitting elements forming polygonal light emission area.
KIM Younggu et al. (US-20210028395-A1) teaches polygonal light emission area have rounded corner or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does suggest light emission are being polygonal with corners or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does not teach polygonal light emission area have rounded corner or vertices 
LEE Young-Wook et al. (US 2018/0358413 A1) contained a device which differed the claimed process by the substitution of the step polygonal light emission area have rounded corner or vertices. KIM Younggu et al. (US-20210028395-A1) teaches substituted step polygonal light emission area have rounded corner or vertices and their functions were known in the art to enabling to reduce thickness of the display panel.. LEE Young-Wook et al. (US 2018/0358413 A1) teaching of polygonal light emission area have rounded corner or vertices of KIM Younggu et al. (US-20210028395-A1) and the results would have been predictable and resulted in reduction in thickness of the display panel.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding claim 2, Lee, in view of Chen and Park, teach The touch display device according to claim 1, wherein Chen teaches a spacing distance in a horizontal direction and a vertical direction between each of the plurality of touch electrodes and the emission area is the same as a spacing distance in a diagonal direction between each of the plurality of touch electrodes and the emission area (see para. 44, or see fig. 5).

Regarding claim 3, Lee, in view of Chen and Park, teach the touch display device according to claim 1, wherein Lee teaches further comprising: a bank overlapping the plurality of touch electrodes and exposing an anode of the light-emitting element to define the emission area (see para. 61, or see para. 64, or see fig. 4).
 Further, Prior  art of LEE Young-Wook et al. (US 2018/0358413 A1)  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting elements and light emission area, the touch sensing electrodes are disposed on encapsulating so that surfaces thereof facing the plurality of vertices of the emission area are formed. Please see figure 2, suggesting pixel on the substrate with light emission area facing touch sensing electrodes152, 154.
Please also see prior art of KIM Younggu et al. (US-20210028395-A1)  disclosure; paragraphs 66, 108.

Regarding claim 4, Lee, in view of Chen and Park, teach the touch display device according to claim 1, wherein Lee teaches further comprising: a plurality of 
Regarding claim 5, Lee, in view of Chen and Park, teach The touch display device according to claim 4, wherein Chen teaches a spacing distance in a horizontal direction and a vertical direction between each of the plurality of touch lines and the emission area is the same as a spacing distance in a diagonal direction between each of the plurality of touch lines and the emission area (see para. 44, or see fig. 5).  

Regarding claim 12, Lee teaches A touch display device, i.e. an organic light-emitting display device having a touchscreen, comprising (see para. 52 disclose fig. 1 is a plan view illustrating an organic light-emitting display device having a touchscreen according to the present disclosure, and fig. 2 is a perspective view illustrating an active area of fig. 1, or see organic light-emitting display device having a touchscreen of fig. 2 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a touch display device, as claimed): 
a light-emitting element, i.e. light-emitting element 120 of fig. 2, disposed in each of a plurality of subpixels, i.e. subpixels SP of fig. 2, comprising emission areas, i.e. central active area AA of fig. 2 (see para. 63 disclose each of the subpixels SP includes the pixel-driving circuit and the light-emitting element 120 connected to the pixel-driving circuit, as illustrated in the lower end of fig. 2, or see para. 61 disclose the organic light-emitting display device having the touchscreen displays an image through unit pixels during a display period, where light-emitting element 120 being disposed each of a plurality of subpixels SP comprising active area AA of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a light-emitting element disposed in each of a plurality of subpixels comprising emission areas, as claimed); 
an encapsulation unit, i.e. encapsulation layer 140 of fig. 2-3, disposed on the light-emitting element, i.e. light-emitting element 120 of fig. 2 (see para. 70 disclose the encapsulation layer 140 prevents external moisture or oxygen from entering the light-emitting element 120, and to this end, the encapsulation layer 140 includes a plurality of inorganic encapsulation layers 142 and 146 and an organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146, or see para. 75 disclose the encapsulation layer 140 is configured to cover at least the active area, and a side portion thereof is located in the non-active area, or see encapsulation layer 140 being disposed on light-emitting element 120 of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to an encapsulation unit disposed on the light-emitting element, as claimed); and 
touch electrodes 152/154 disposed on the encapsulation layer 140 of fig. 2/4B illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch electrodes disposed on the encapsulation unit, as claimed). However, Lee is silent to explicitly teach a light-emitting element comprising emission areas having different sizes from each other, and wherein spacing distances between the emission areas and the plurality of touch electrodes are constant.
In a related art of display technologies, wherein Chen teaches spacing distances between the emission areas and the plurality of touch electrodes are constant (see para. 5 disclose the organic electroluminescent display panel includes at least one touch sensing element located in a rounded corner display area of the display panel, where an outline of the at least one touch sensing element comprises an arc, and the arc lies against an outline of the rounded corner of the rounded corner display area, or see para. 40 disclose comparing with the existing rhombus-shaped touch pattern, in the organic electroluminescent display panel according to the embodiment of the illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider the plurality of touch electrodes being formed so that surfaces thereof facing the vertices of the emission area of the light-emitting element are formed in a rounded shape).
In a related art of OLED displays, Park teaches a light-emitting element comprising emission areas having different sizes from each other (see para. 44 disclose the OLED display 1000 has a plurality of virtual squares VS, each centered with a different one of a corresponding plurality of first electrodes E1 and first openings OM1, where in the OLED display 1000 of FIG. 1, all neighboring first openings OM1 among 
Lee teaches all of the claimed limitations except a light-emitting element comprising emission areas having different sizes from each other, and wherein spacing distances between the emission areas and the plurality of touch electrodes are constant. Park teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a light-emitting element comprising emission areas having different sizes from each other. Chen teaches it’s well known to one of ordinary skill in the art at the time the invention was filed wherein spacing distances between the emission areas and the plurality of touch electrodes are constant.
It would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have spacing distances between the emission areas and the 
Further, it would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have a light-emitting element comprising emission areas having different sizes from each other since the examiner takes Official Notice of the equivalence of a light-emitting element comprising emission areas having different sizes from each other and light-emitting element for their use in the light emitting display panel art and the selection of any of these known equivalents to provide light would be within the level of ordinary skill in the art.
	Further Regarding Claim 1; Prior  art of LEE Young-Wook et al. (US 2018/0358413 A1)  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting 
However, LEE Young-Wook et al. (US 2018/0358413 A1) fails to suggest polygonal light emission area have rounded corner or vertices.
However, the prior art of KIM Younggu et al. (US-20210028395-A1) suggests polygonal light emission area have rounded corner or vertices (please see paragraph 108).
LEE Young-Wook et al. (US 2018/0358413 A1) teaches a touch screen display with light emitting elements forming polygonal light emission area.
KIM Younggu et al. (US-20210028395-A1) teaches polygonal light emission area have rounded corner or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does suggest light emission are being polygonal with corners or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does not teach polygonal light emission area have rounded corner or vertices 
LEE Young-Wook et al. (US 2018/0358413 A1) contained a device which differed the claimed process by the substitution of the step polygonal light emission area have rounded corner or vertices. KIM Younggu et al. (US-20210028395-A1) teaches substituted step polygonal light emission area have rounded corner or vertices and their functions were known in the art to enabling to reduce thickness of the display panel.. LEE Young-Wook et al. (US 2018/0358413 A1) teaching of results would have been predictable and resulted in reduction in thickness of the display panel.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 13, Lee, in view of Chen and Park, teach The touch display device according to claim 12, wherein Chen teaches a spacing distance in a horizontal direction and a vertical direction between each of the plurality of touch 29Attorney Docket No.: 6655-0752PUS1 electrodes and a corresponding one of the emission areas is the same as a spacing distance in a diagonal direction between each of the plurality of touch electrodes and a corresponding one of the emission areas (see para. 44, or see fig. 5).

Regarding claim 14, Lee, in view of Chen and Park, teach The touch display device according to claim 12, wherein Park teaches the emission areas have a plurality of vertices (see fig. 1), and wherein Chen teaches surfaces of the plurality of touch electrodes that face the vertices of the emission areas are formed in a rounded shape (see para. 44, or see fig. 5).

Regarding claim 15, Lee, in view of Chen and Park, teach the touch display device according to claim 12, wherein Lee teaches further comprising: a bank overlapping the plurality of touch electrodes and exposing an anode of the light-emitting element to define the emission areas (see para. 61, or see para. 64, or see fig. 4).
LEE Young-Wook et al. (US 2018/0358413 A1)  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting elements and light emission area, the touch sensing electrodes are disposed on encapsulating so that surfaces thereof facing the plurality of vertices of the emission area are formed. Please see figure 2, suggesting pixel on the substrate with light emission area facing touch sensing electrodes152, 154.
Please also see prior art of KIM Younggu et al. (US-20210028395-A1) disclosure; paragraphs 66, 108

Regarding claim 16, Lee, in view of Chen and Park, teach the touch display device according to claim 12, wherein Lee teaches further comprising: a plurality of touch lines connected to the plurality of touch electrodes and disposed along a side surface of the encapsulation unit (see para. 61, or see para. 64, or see fig. 4).
  
Regarding claim 17, Lee, in view of Chen and Park, teach The touch display device according to claim 16, wherein Chen teaches a spacing distance in a horizontal .

Claim(s) 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chen and KIM Younggu et al. (US-20210028395-A1).
Regarding claim 6, Lee teaches A touch display device, i.e. an organic light-emitting display device having a touchscreen, comprising (see para. 52 disclose fig. 1 is a plan view illustrating an organic light-emitting display device having a touchscreen according to the present disclosure, and fig. 2 is a perspective view illustrating an active area of fig. 1, or see organic light-emitting display device having a touchscreen of fig. 2 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a touch display device, as claimed): 
a light-emitting element, i.e. light-emitting element 120 of fig. 2, disposed in each of a plurality of emission areas, i.e. central active area AA of fig. 2 (see para. 63 disclose each of the subpixels SP includes the pixel-driving circuit and the light-emitting element 120 connected to the pixel-driving circuit, as illustrated in the lower end of fig. 2, or see para. 61 disclose the organic light-emitting display device having the touchscreen displays an image through unit pixels during a display period, where each unit pixel may include red (R), green (G), and blue (B) subpixels SP, or may include red (R), green (G), blue (B), and white light-emitting element 120 being disposed in active area AA of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a light-emitting element disposed in an emission area, as claimed); 
an encapsulation unit, i.e. encapsulation layer 140 of fig. 2-3, disposed on the light-emitting element, i.e. light-emitting element 120 of fig. 2 (see para. 70 disclose the encapsulation layer 140 prevents external moisture or oxygen from entering the light-emitting element 120, and to this end, the encapsulation layer 140 includes a plurality of inorganic encapsulation layers 142 and 146 and an organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146, or see para. 75 disclose the encapsulation layer 140 is configured to cover at least the active area, and a side portion thereof is located in the non-active area, or see encapsulation layer 140 being disposed on light-emitting element 120 of fig. 2-3 illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to an encapsulation unit disposed on the light-emitting element, as claimed); and 
a plurality of touch electrodes, i.e. touch electrodes 152/154 of fig. 2/4B, disposed on the encapsulation unit, i.e. encapsulation layer 140 of fig. 2-3, so as to surround the plurality of emission areas, i.e. central active area AA of fig. 2 (see para. 62 disclose the first and second touch electrodes 152 and 154 are touch electrodes 152/154 disposed on the encapsulation layer 140 so as to surround the central active area AA of fig. 2/4B illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to a plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, as claimed). However, Lee is silent to explicitly teach wherein corner regions of each of the plurality of emission areas and opposing regions of each of the plurality 27Attorney Docket No.: 6655-0752PUS1 of touch electrodes that face the corner regions have different shapes from each other.
In a related art of display technologies, wherein Chen teaches corner regions of each of the plurality of emission areas and opposing regions of each of the plurality 27Attorney Docket No.: 6655-0752PUS1 of touch electrodes that face the corner regions have different shapes from each other (see para. 5 disclose the organic electroluminescent display panel includes at least one touch sensing element located in a rounded corner display area of the display panel, where an outline of the at least one touch sensing element comprises an arc, and the arc lies against an outline of the rounded corner of the rounded corner display area, or see para. 40 disclose comparing with the existing rhombus-shaped touch pattern, in the organic electroluminescent display panel according to the embodiment of the disclosure, the outline of the at least one touch sensing element 100 in the rounded illustrate what one of ordinary skill in the art at the time the invention was filed would reasonably consider identical or equivalent to corner regions of each of the plurality of emission areas and opposing regions of each of the plurality 27Attorney Docket No.: 6655-0752PUS1 of touch electrodes that face the corner regions have different shapes from each other).
Lee teaches all of the claimed limitations except corner regions of each of the plurality of emission areas and opposing regions of each of the plurality 27of touch electrodes that face the corner regions have different shapes from each other. Chen teaches it’s well known to one of ordinary skill in the art at the time the invention was filed corner regions of each of the plurality of emission areas and opposing regions of 
It would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have corner regions of each of the plurality of emission areas and opposing regions of each of the plurality 27of touch electrodes that face the corner regions have different shapes from each other, as taught by Chen, since Chen states in abstract that such a modification would minimize differences between the outline of the touch pattern of the display panel and the outline of the abnormally shaped display panel to reduce the size of parts of touch sensing element(s) going beyond the rounded corner display area that need to be cut off and integrity of the pattern of the touch sensing element(s) can be improved, thus improving quality of response signals and the touch performance at the abnormally shaped edge.
	Further Regarding Claim 6; Prior  art of LEE Young-Wook et al. (US 2018/0358413 A1)  please see figure 2, 3, item # 120 and 128  are light emitting elements an emission area paragraphs 68, 69. Please notice figure 2, suggests pixel circuit diagram having  plurality of pixels paragraphs 59, 61 red, green and blue, each one of them consists of organic light emitting elements diode per circuit diagram and each of the pixel the provide light emission area 128 a polygon with vertices per figure 3, further organic light emitting display with pixels are on substrate 111 paragraph 52, 61 has display active area AA paragraph 54, figure 1,  further paragraph 62 suggests encapsulating layer covers substrate with display pixels consists of light emitting elements and light emission area, the touch sensing electrodes are disposed on encapsulating so that surfaces thereof facing the plurality of vertices of the emission 
However, LEE Young-Wook et al. (US 2018/0358413 A1) fails to suggest polygonal light emission areas have rounded corner or vertices.
However, the prior art of KIM Younggu et al. (US-20210028395-A1) suggests polygonal light emission areas have rounded corner or vertices (please see paragraph 108). Further notice the prior art of LEE Young-Wook et al. (US 2018/0358413 A1)   does suggest having plurality of emission areas they are shaped as polygon different than shape of the touch electrode and their vertices or corner regions  will be at different angle. similarly  Please notice KIM Younggu et al. (US-20210028395-A1) also suggests plurality of light emission areas with different shape with rounded corner; paragraph 108, which obviously suggests comer regions or vertices  of each of the plurality of emission areas and opposing regions of each of the plurality of touch electrodes square meshes; figure 6 that face the corner regions have different shapes from the emission are per paragraph 108; please see figures 6, 7, touch electrodes and light emission areas paragraphs 59 further suggests the touch unit directly disposed on display unit. Further suggests the plurality of emission areas and opposing regions of each of the plurality of touch electrodes.
LEE Young-Wook et al. (US 2018/0358413 A1) teaches a touch screen display with light emitting elements forming polygonal light emission area.
KIM Younggu et al. (US-20210028395-A1) teaches polygonal light emission area have rounded corner or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does suggest light emission are being polygonal with corners or vertices.
LEE Young-Wook et al. (US 2018/0358413 A1) does not teach polygonal light emission area have rounded corner or vertices 
LEE Young-Wook et al. (US 2018/0358413 A1) contained a device which differed the claimed process by the substitution of the step polygonal light emission area have rounded corner or vertices. KIM Younggu et al. (US-20210028395-A1) teaches substituted step polygonal light emission area have rounded corner or vertices and their functions were known in the art to enabling to reduce thickness of the display panel.. LEE Young-Wook et al. (US 2018/0358413 A1) teaching of polygonal light emission area have rounded corner or vertices of KIM Younggu et al. (US-20210028395-A1) and the results would have been predictable and resulted in reduction in thickness of the display panel.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding claim 8, Lee, in view of Chen, teach The touch display device according to claim 6, wherein Chen teaches a spacing distance in a horizontal direction and a vertical direction between each of the plurality of touch electrodes and a corresponding one of the plurality of emission areas is the same as a spacing distance in a diagonal direction between each of the plurality of touch electrodes and a corresponding one of the plurality of emission areas (see para. 44, or see fig. 5).

Regarding claim 9, Lee, in view of Chen, teach The touch display device according to claim 6, wherein Lee teaches further comprising: a bank overlapping the plurality of touch electrodes and exposing an anode of the light-emitting element to define the plurality of emission areas (see para. 61, or see para. 64, or see fig. 4).

Regarding claim 10, Lee, in view of Chen, teach The touch display device according to claim 6, wherein Lee teaches further comprising: 28Attorney Docket No.: 6655-0752PUS1 a plurality of touch lines connected to the plurality of touch electrodes and disposed along a lateral surface of the encapsulation unit (see fig. 4, or see para. 69).

Regarding claim 11, Lee, in view of Chen, teach The touch display device according to claim 10, wherein Chen teaches a spacing distance in a horizontal direction and a vertical direction between each of the plurality of touch lines and the emission area is the same as a spacing distance in a diagonal direction between each of the plurality of touch lines and the emission area (see para. 44, or see fig. 5).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chen, and further in view of Park.

Regarding claim 7, Lee, in view of Chen, teach The touch display device according to claim 6, wherein Park teaches each of the corner regions has a vertex Chen teaches each of the opposing regions is formed in a rounded shape (see para. 44, or see fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	KIM; Hyeong Jun (US-20210005845-A1) disclosure; 78, 82, 100, 116, 153-161182, 198, 199, 232, 254.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-31-2021